Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
 

Status of Claims

This action is in reply to the communication filed on 01/20/2021.
Claims 1-36 are canceled.
Claims  37-56 are currently pending and have been examined.

Double Patenting
“Nonstatutory-type” double patenting rejection based on a judicially created doctrine grounded in public policy and which is primarily intended to prevent prolongation of the patent term by prohibiting claims in a second patent not patentably distinguishing from claims in a first patent. Nonstatutory double patenting includes rejections based on either a one-way determination of obviousness or a two-way determination of obviousness. Nonstatutory double patenting could include a rejection which is not the usual “obviousness-type” double patenting rejection. See MPEP § 804 
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 37-56 provisionally rejected on the ground of nonstatutory double patenting over claims 1-2, 4-6 and 13-14, 16-18 and 37 of copending Application No: 13/839,007.  This is a provisional double patenting rejection since the conflicting claims have not yet been patented. Although the conflicting claims are not identical, they are not patentably distinct from each other because they are obvious variation of each other.   Claims 37-56 of the instant application do recite receiving, via a touch screen of a first mobile device, at a first user interface of a mobile application, the mobile application running on the first mobile device, an indication to take a tour; receiving, at a touch screen of the second mobile device, at a second user interface of the mobile application, the mobile application running on the second mobile device, an indication to generate the tour;   
It would have been obvious to one of ordinary skill in the art at the time of the invention to include in the instant application receiving, via a touch screen of a first mobile device, at a first user interface of a mobile application, the mobile application running on the first mobile device, an indication to take a tour; receiving, at a touch screen of the second mobile device, at a second user interface of the mobile application, the mobile application running on the second mobile device, an indication to generate the tour;    with the motivation of providing users with displayed   advertising message tip of user finger and thus increasing product marketability . 
This is a provisional double patenting rejection since the conflicting claims have not yet been patented.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822. 
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter, as follows: generating tour information based on proximity of the user to a location.
Furthermore, there is no apparent reason why applicant would be prevented from presenting claims corresponding to those of the instant application in the other copending application.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 37-56 are rejected under 35 U.S.C.101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea. The analysis for this determination is explained below:
In its Alice Corporation Pty. Ltd .v. CLS Bank International, et.al. ("AliceCorp”), decision, the Supreme Court made clear that it applies the framework set forth in Mayo Collaborative Services v. Prometheus Laboratories, Inc., 566U.S…(2012), (Mayo), to analyze claims directed towards laws of nature and abstract ideas. Alice Corp. also establishes that the same analysis applies for all categories of claims. The basic inquiries to determine subject matter eligibility remain the same as explained in MPEP 2106(I). 
Step 1, determine whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter .In this case, claim(s) 37-56 are nominally directed to a method  and are thereby directed to a statutory category of invention.
The claimed invention is directed to at least one judicial exception (i.e a law of nature, a natural phenomenon, or an abstract idea)  without significantly more. The analysis is as follows: 
STEP 2A Prong 1: Claim1 recites the abstract idea of:  providing advertisement to mobile users within walking distance.  As best understood by the Examiner, the limitations that set forth this abstract idea are: " receiving, , an indication to take a tour; accessing, from a server, tour information associated with the tour, the tour information in real-time as traversed a real-world environment....”; comprising a first subset of temporally sequential GPS coordinates ....”; and “wherein the stop content is configured to enable derivation of searchable tags and searchable keywords; providing, …”; “ capturing, in real-time, location information of the second mobile device over a period of time...”; “ associating a plurality of location information to the second subset of GPS coordinates as candidate stop information upon a determination that the plurality of location information is co-located within a predefined distance for a duration of time exceeding a predefined threshold”; recording, the plurality of location information, as a candidate stop”; receiving an indication on the touch screen of the mobile device, at the user interface of the mobile application, that tour generation is over; and “uploading, the set of temporally sequential GPS coordinates, including ...”;.    Such limitations are considered to be abstract because the limitations are directed toward an example of organizing human activity such as a commercial that includes advertising, marketing or sales activities.
Step 2AProng 2: The additional elements “touch screen, mobile device, at a first user interface mobile application, second user interface, memory  and server ”, do not integrate the abstract idea into a practical application because they provide no improvement in the technical field, no transformation of data, no particular machine,  and/or  no meaningful steps.   Instead they only use “apply it , field of use , and/or data gathering” consist of adding insignificant extra-solution activity to the judicial exception; see MPEP 2106.05(g).. These additional element(s) or a combination of additional elements in the claims fail to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.…. …are considered not a practical application, because it is a mere manipulation data (i.e. gathering data in an unconventional way) on a computer, which fails to achieve practical result.

STEP2B
2B element/limitation (touch screen, mobile device, at a first user interface mobile application, second user interface, memory  and server) does not necessitate a conclusion that the claim amounts to significantly more than the identified abstract idea because (2) The claims recite mere instructions to apply an exception and are mere instructions to apply an exception (See MPEP 2106.05(f)). Whether the claim invokes computers or other machinery merely as a tool to perform an existing process. Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea (e.g., a fundamental economic practice or mathematical equation) does not provide significantly more. See Affinity Labs v. DirecTV 838 F.3d 1253, 1262, 120 USPQ 2d 1201, 1207 (Fed.Cir.2016) (cellular telephone); TLI Communications.
The dependent claims 38-46 do not add significantly more. 
The dependent claims 38-46 do not recite any technology and therefore do not amount to “significantly more” than the abstract idea because it entails generic computer devices and are merely being used for their intended purpose. See e.g., Content Extraction & Transmission LLC v. Wells Fargo Bank, N.A., 776F.3d1343, 1348 (Fed.Cir.2014) (“There is no ‘inventive concept' in CET's use of a generic scanner and computer to perform well-understood, routine, and conventional activities commonly used in industry. See Alice, 134S. Ct .at 2359. At most, the claims attempt to limit the abstract idea of determining a maintenance schedule of geographical dispersed physical assets. Such a limitation has been held insufficient to save a claim in this context .See Alice, 134S. Ct. at 2358; Ultramercial, Inc. v. Hulu, LLC, 772F. 3d709, 715–16 (FedCir.2014); buy SAFE, 765 F. 3 dat 1355.”). Neither the independent claims, the dependent claims nor the Specification recite an improvement in another technology or technical field nor do they purport to improve the functioning of the computer itself, and do not include additional elements that are sufficient to amount to significantly more than the abstract idea as they are seen to be mere instructions to implement the abstract idea on a computer using a processor and a tangible computer readable medium storing a computer program product configured to store instructions. 
Further still, claims 47-56 suffer from substantially the same deficiencies as outlined with respect to claims 37-46 and are also rejected accordingly.  Therefore, the claims 37-56 are not  statutory.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 37-56 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tom, US Pub No:20120036467 A1  in view of Busch, US Pub No: 2012/0302259 A1. 

Claims 37 and 47:
Tom discloses:
receiving, a first mobile device, at a first user interface of a mobile application, the mobile application running on the first mobile device, an indication to take a tour (see at least paragraph 25 ( a user can access a website over the Internet, choose a geographic region to explore or a start point and an end point, input one or more categories of POI and/or other criteria, and then obtain a custom made tour of the specified geographic region that includes only those POIs that are of interest to the user); 
accessing, from a server, tour information associated with the tour, the tour information comprised of a set of temporally sequential GPS coordinates collected from a second mobile device in real-time as the second mobile device traversed a real-world environment (see at least paragraph 28 (Server 14 may be a personal computer that is running a server operating system or it may be a computer or computer appliance that is specially designed to enhance its ability to run software applications under the heavy demand of a network environment and that contains features making it more suitable for production environments);
the set of temporally sequential GPS coordinates comprising a first subset of temporally sequential GPS coordinates identified as route information indicating a route traversed by the second mobile device in the real world environment and configured to enable derivation of a distance of the tour (see at least paragraph 25 ( user can access a website over the Internet, choose a geographic region to explore or a start point and an end point, input one or more categories of POI and/or other criteria, and then obtain a custom made tour of the specified geographic region that includes only those POIs that are of interest to the user. The user can then download the tour to a portable device and take the tour at a time of the user's choosing; Paragraph 40(When the user takes the tour, they will select the appropriate electronic file containing the tour from their portable device's menu and execute it. Alternatively, the electronic file may be configured to automatically prompt the user to start the tour. The electronic file will be configured to command the portable device to obtain location information (such as GPS location information) from the device's GPS receiver (or other location determining equipment), or from a separate GPS receiver in another portable device or from a separate system of the vehicle) and 
a second subset of GPS coordinates identified as stop information, wherein the stop information is associated with stop content, and wherein the stop content is configured to enable derivation of searchable tags and searchable keywords (see at least paragraph 45 ( POIs and pre-packaged tours may have such identifying tags associated with them to enable this search feature); 
providing,  a mobile device, at a user interface of a mobile application, tour information, wherein the tour information is generated by:
receiving, at the second mobile device, at a second user interface of the mobile application, the mobile application running on the second mobile device, an indication to generate the tour, wherein the tour is associated with the tour information, which is comprised of the set of temporally sequential GPS coordinates collected from the second mobile device in real-time as the second mobile device traverses the real-world environment (see at least paragprah 42 (Internet web page 35 designed to receive information from a user that can be used by the system of FIG. 1 for producing a tour. In the embodiment illustrated in FIG. 2, and with continuing reference to FIG. 1, the user is asked to provide a starting address 36 and an ending address 38);
the set of temporally sequential GPS coordinates comprising the first subset of temporally sequential GPS coordinates identified as the route information indicating the route traversed by the second mobile device in the real world environment and configured to enable derivation of the distance of the tour, and the second subset of GPS coordinates identified as the stop information, wherein the stop information is associated with the stop 4 of 12 LEGAL02/40366062v1Appl. No.: 17/094,207 content, and wherein the stop content is configured to enable derivation of the searchable tags and the searchable keywords (see at least paragraphs 42 (Internet web page 35 designed to receive information from a user that can be used by the system of FIG. 1 for producing a tour. In the embodiment illustrated in FIG. 2, and with continuing reference to FIG. 1, the user is asked to provide a starting address 36 and an ending address 38); Paragraph 45 (the user may specify an interest in art, architecture, star maps (i.e., a tour identifying the location of celebrities), scenery, historical locations, sports themed locations and personal interests. POIs and pre-packaged tours may have such identifying tags associated with them to enable this search feature);
capturing, in real-time, location information of the second mobile device over a period of time as the second mobile device traverses the real-world environment; associating the location information, as the location information is captured, in sequence, to the set of temporally sequential GPS coordinates (see at least paragraphs 24,  46 -50; PAragrpah 24 (The website may further be configured to receive POI inputs and/or prepackaged routes from users. As used herein, the term "POI inputs" means any information pertaining to a POI including an identification of the POI, an electronic file containing an audio or video commentary about a POI, a textual description relating to a POI, or a rating or ranking of the POI. "Prepackaged routes" means information pertaining to a set of waypoints and turn-by-turn instructions to follow that will lead the user along one or more roads. Prepackaged routes may also contain POI inputs as described above. The POI input may also be an identification of new POIs including their titles, their GPs location information (including information on a POI's "geobound" which tells the system when to trigger POI content in a navigation device), their street address, their Internet website address, a ground-level picture, a satellite picture, and a description of such new POIs. Paragrpah  46 (tour 12 begins at a starting address 38 in Reno, Nev., and terminates at an ending  address 36 in Santa Monica, Calif. Tour 12 is presented in the form of a map that identifies each POI with a respective icon or maker 50. In other embodiments, tour 12 may comprise a listing of POIs without a map) ; 
recording, to memory, the location information as the location information is captured, to the set of temporally sequential GPS coordinates (see at least paragraph 25 (The user can then download the tour to a portable device and take the tour at a time of the user's choosing) ;
associating a plurality of location information to the second subset of GPS coordinates as candidate stop information upon a determination that the plurality of location information is co-located within a predefined distance for a duration of time exceeding a predefined threshold (see at least paragraph 20 ( if the user expressed a desire to limit the tour to a predetermined number of miles, then the POIs and/or routes will be arranged in a sequence that keeps the total distance traveled under the predetermined number of miles);  paragraph 24( The website may further be configured to receive POI inputs and/or prepackaged routes from users. As used herein, the term "POI inputs" means any information pertaining to a POI including an identification of the POI, an electronic file containing an audio or video commentary about a POI, a textual description relating to a POI, or a rating or ranking of the POI. "Prepackaged routes" means information pertaining to a set of waypoints and turn-by-turn instructions to follow that will lead the user along one or more roads. Prepackaged routes may also contain POI inputs as described above. The POI input may also be an identification of new POIs including their titles, their GPS location information (including information on a POI's "geobound" which tells the system when to trigger POI content in a navigation device), their street address, their Internet website address, a ground-level picture, a satellite picture, and a description of such new POIs.;
recording, to memory, the plurality of location information, as a candidate stop (see at least paragraph 40 ( the electronic file will include geographically synchronized commands (including audio/visual files or tagged text for activating text-to-speech engines) that will instruct the portable device to play or otherwise activate the presentation of commentary associated with the POI inputs when the portable device approaches to within a predetermined distance of the POI (the "geobound" of the POI); 
receiving an indication on the mobile device, at the user interface of the mobile application, that tour generation is over  (see at least paragraph  46 (tour 12 begins at a starting address 38 in Reno, Nev., and terminates at an ending  address 36 in Santa Monica, Calif. Tour 12 is presented in the form of a map that identifies each POI with a respective icon or maker 50); and
uploading, to a server, the set of temporally sequential GPS coordinates, including the first subset of temporally sequential GPS coordinates and the second subset of GPS coordinates identified as stop information (see at least paragraph 40 ( the electronic file will include geographically synchronized commands (including audio/visual files or tagged text for activating text-to-speech engines) that will instruct the portable device to play or otherwise activate the presentation of commentary associated with the POI inputs when the portable device approaches to within a predetermined distance of the POI (the "geobound" of the POI); 
Tom does not specifically disclose, but Busch however discloses: 
receiving user input via a touch screen of portable device  (see at least paragraph 343 (a map is presented to the user and the user is asked to touch the business locations visited or otherwise indicate the business visited using a marker, pen, drag and drop icon, or any other indicator);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   


Claims 38 and 48:
 the combination of Tom/ Busch disclose the limitations as shown above.
Tom further discloses:
wherein the generation of the tour further comprises: 
providing, at the second user interface of the mobile application, the mobile application running on the second mobile device, an option to add the candidate stop as a stop; receiving, at the second user interface of the mobile application, an indication to add the candidate stop as a first stop (see at least paragraph 21 (when the tour includes multiple POIs or routes, the user will have an opportunity to edit the tour by selecting or deleting one or more of the suggested POIs or routes. The user may also be able to add additional POIs and/or routes to the tour. For example, the website may be configured to allow the user to browse through POIs and/or routes located proximate to the tour route and to select one or more of these for inclusion on the tour); Paragraph 24 (the website may permit contributing users to designate whether or not other contributing users may edit append to, or reuse information provided about a POI by the original use) and
recording, to memory, the location information associated with the candidate stop as the first stop (see at least paragraph 25 (a user can access a website over the Internet, choose a geographic region to explore or a start point and an end point, input one or more categories of POI and/or other criteria, and then obtain a custom made tour of the specified geographic region that includes only those POIs that are of interest to the user. The user can then download the tour to a portable device and take the tour at a time of the user's choosing);


Claim 39 and 49:
the combination of Tom/ Busch disclose the limitations as shown above.
Tom further discloses:
LEGAL02/40366062v1Appl. No.: 17/094,207 receiving an indication on the touch screen of the mobile device, at the user interface of the mobile application, that the mobile device is at a second stop; associating current location information to the second subset of GPS coordinates as stop information; and recording, to memory, the current location information, as the second stop (see at least paragraph 40 (the route can be viewed as directions to multiple destinations one after another, each destination being either a POI or a waypoint along a route chosen by the user. In other embodiment, route guidance may be formulated on server 14 and tour 12 may consist of step-by-step driving instructions as well as POIs and waypoints. The electronic file will be configured to further control the portable device to coordinate the presentation of the POI information included in the tour with the present location of the vehicle or portable device. To accomplish this, the electronic file will include geographically synchronized commands (including audio/visual files or tagged text for activating text-to-speech engines) that will instruct the portable device to play or otherwise activate the presentation of commentary associated with the POI inputs when the portable device approaches to within a predetermined distance of the POI (the "geobound" of the POI).;

Claim 40 and 50:
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
identifying a third-party merchant location as stop information; accessing, via the server, pre-populated stop information associated with the third- party merchant location; and  recording, to memory, the third-party merchant location as a third stop and the pre- populated stop information as associated stop information (see at least paragrpah 341 (user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously); Paragraph 351 (the anticipated route 402 or destination information is referenced against a database of targeted content that includes business locations and information in order to determine if there is any content of interest to the user of the mobile device along the anticipated route 402. If there is appropriate targeted content, this information is sent to the mobile device in order to inform the user of the mobile device of business and events of interest that are easily accessible from their current route. For purposes of illustration and without limitation, referring again to FIG. 5, if the user frequents office supply stores, an advertisement indicating that Office Max 510 on the West side of Hayden Road 500 may be sent to the mobile device to be displayed at an appropriate time); 

It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

 
 Claim 41 and 51:
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
presenting option to add a stop based on identifying a third-party merchant location (see at least paragrpah 341 (user of the mobile device may be presented with a menu 280 prompting for the business at which they are currently located or were located previously);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   
 
  Claims 42 and 52:
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
receiving an indication on the touch screen of the mobile device, at the user interface of the mobile application, of a merchant offer, the merchant redeemable at a merchant location (see at least paragraph 370 (the user of the mobile device simply communicates (e.g., types into computer system, shows the coupon to an employee, etc.) the coupon to the business in order to redeem the coupon); 
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

Claim 43 and 53:  
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
providing, by the mobile device, an indication of arriving at the merchant location upon determination, by the mobile device, via any of GPS authentication, bar code scanning, QR code scanning, manual logging by the merchant of the user, WiFi authentication, NFC authentication, or Bluetooth authentication  (see at least paragraph 378 (people do not realize that businesses of interest are nearby. In another form of the invention, results returned while a user is using a search engine or a search on a mobile device may be flagged by the user so that next time the user is near a business related to the search result the user is notified. This feature may operate based on whether the user is heading in a path towards a place of business, or whether the user input a route into a navigation program on a mobile device that passes near a business location of the content originator);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

Claims 44 and 54 :
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
LEGAL02/40366062v1Appl. No.: 17/094,207 providing, on the touch screen of the mobile device, at the user interface of the mobile application, a map to the merchant location upon receiving an acceptance of the merchant offer, at the touch screen of the mobile device (see at least paragraph 371 (When presented with a coupon, the client either accepts the coupon by clicking on a button or other methods (e.g., voice, optical gesture recognizer, touch, etc.) to accept or postpone the advertisement (e.g., "Ok," "Yes," "Accept," "Later," "Ignore," etc.), the user may simply ignore the advertisement (e.g., by not providing any input in response to the advertisement), or explicitly reject the advertisement by clicking a button or indicating through other method);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

Claims 45 and 55:
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
providing a notification to a merchant associated with the merchant offer and merchant location that the mobile device is moving to the merchant location (see at least paragraph 415 (a coupon may be offered to the user to entice them to try the particular establishment. In forms of the coupon system where the value of the coupon is determined based upon various factors, a coupon of increased value may be offered to entice the user to visit the location as a first time customer to that particular location or that particular brand of business location. If the user of it may be determined an anticipated route or an actual route for the user of the mobile device, this route may be displayed on the map view. Furthermore, the search results may be ordered based on the convenience for the user of the mobile device to access each result from their current anticipated or actual route);
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

46 and 56:
the combination of Tom/ Busch discloses the limitations as shown above.
Tom does not specifically disclose, but Busch however disclose: 
prior to receiving the indication to take the tour, providing information indicative of a first set of available tours and a first functionality to the first mobile upon determination that the first mobile device is logged in ; and  providing information indicative of a second set of available tours and a second functionality to the first mobile upon determination that the first mobile device is not logged in (see at least paragraph 83 (provide methods and systems that yield location based features when the user is logged into the service on either a computer or a mobile device
It would have been obvious to one of ordinary skill in the art at the time of the invention to  include  determining  current popularity of Physical business locations via touch mobile  as in Busch in the system of producing a tour of Tom with the motivation of providing users with information that is available at the tip of their finger as taught by Busch over Tom.   

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Barnes, US Pat No: 8417258 B2,  teaches Portable communications devices 
Tryez et al, US Pat No: 8612294 B1, teaches Handheld computing devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Affaf Ahmed whose telephone number is 571-270-1835.  The examiner can normally be reached on [ M-R 8-6 pm].
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached at 571-270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/AFAF OSMAN BILAL AHMED/
Primary Examiner, Art Unit 3682